IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0271
                               Filed April 18, 2018


IN THE INTEREST OF B.C.,
Minor Child,

L.F., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Frideres-

Seymour, District Associate Judge.



       A mother appeals from the order terminating her parental rights to her child.

AFFIRMED.



       Meegan M. Keller of Keller Law Office, P.C., Altoona, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Erin E. Mayfield of Youth Law Center, Des Moines, guardian ad litem for

minor child.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                               2


DOYLE, Judge.

          A mother appeals from the order terminating her parental rights to her child.1

She contends the State failed to prove the grounds for termination by clear and

convincing evidence. She also contends termination is not in the child’s best

interests. We review her claims de novo. See In re A.M., 843 N.W.2d 100, 110

(Iowa 2014).

          The child at issue was born in 2014 and removed from the parents’ care in

November 2016 because the mother and the father were using methamphetamine

and marijuana while caring for the child. The court adjudicated the child to be in

need of assistance in December 2016.

          Although the mother initially seemed to make some progress, by September

2017, the Department of Human Services was recommending termination of the

mother’s parental rights. One month later, the State filed a termination petition.

Following a hearing, the juvenile court entered an order making thorough and

detailed fact findings before terminating the mother’s parental rights.

          In order to terminate parental rights, the juvenile court must first find clear

and convincing evidence supporting one of the grounds for termination listed under

Iowa Code section 232.116(1) (2017). See In re D.W., 791 N.W.2d 703, 706 (Iowa

2010). The juvenile court found the State met its burden of proving the grounds

for termination set forth in section 232.116(1)(g) and (h). We need only find

grounds to terminate parental rights under one of the subsections cited by the

juvenile court to affirm. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999).



1
    The father’s parental rights were also terminated. He is not a party to this appeal.
                                         3


With regard to section 232.116(1)(h), the mother challenges the sufficiency of the

evidence supporting the fourth element of the paragraph—that the child could not

be returned to her custody at the time of the termination hearing. See Iowa Code

§ 232.116(1)(h)(4); D.W., 791 N.W.2d at 707 (interpreting the term “at the present

time” to mean to mean “at the time of the termination hearing”).

       Clear and convincing evidence shows the child would be at risk of harm if

returned to the mother’s care at the time of the termination hearing. The mother

had begun a new relationship with someone who has a history of domestic

violence, and concerns about the mother’s mental health and substance abuse

continued to persist. Although the mother argues she made sufficient progress to

allow the child to be returned to her care, we note the juvenile court found the

“mother’s blatant dishonesty with providers and the court create significant

credibility issues and the court finds any claim of progress must be viewed in light

of her history of untruthfulness.” We defer to this finding. See A.M., 843 N.W.2d

at 110 (noting that we give weight to the juvenile court’s fact findings, especially

those concerning witness credibility).

       Having found clear and convincing evidence supports terminating the

mother’s parental rights pursuant to section 232.116(1)(h), we turn to the mother’s

claim that termination is not in the child’s best interests. In making the best-

interests determination, the primary considerations are “the child’s safety,” “the

best placement for furthering the long-term nurturing and growth of the child,” and

“the physical, mental, and emotional condition and needs of the child.” In re P.L.,

778 N.W.2d 33, 37 (Iowa 2010) (quoting Iowa Code § 232.116(2)). The “defining

elements in a child’s best interest” are the child’s safety and “need for a permanent
                                           4

home.”    In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring

specially).

       As noted above, the child could not be returned to the mother’s care at the

time of the termination hearing due to concerns about the mother’s substance

abuse and mental health, as well as the potential for domestic violence in the

home. Although the law requires a “full measure of patience with troubled parents

who attempt to remedy a lack of parenting skills,” this patience has been built into

the statutory scheme of chapter 232. In re C.B., 611 N.W.2d 489, 494 (Iowa 2000).

Once the grounds for termination exist, time is of the essence. See In re A.C., 415
N.W.2d 609, 614 (Iowa 1987).

       The mother argues termination is not in the child’s best interests because

she and the child have a bond. However, as the juvenile court noted,

       There is no question the mother loves this child and shares an
       attachment with the child. However, there was no evidence
       presented which would support a finding that severing the
       relationship between the child and [the mother] would be more
       detrimental than the harmful effects of a denial of true permanency
       through adoption by a stable and loving family.

The child is currently in a safe placement with a family that is willing to adopt. Clear

and convincing evidence establishes that termination is in the child’s best interests.

       AFFIRMED.